45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Isiah JAMES, Jr., Petitioner Appellant,v.John H. CARMICHAEL, Jr., Warden;  Parker Evatt;  AttorneyGeneral of The State of South Carolina,Respondents Appellees.Isiah JAMES, Jr., Petitioner Appellant,v.John H. CARMICHAEL, Jr., Warden;  Parker Evatt;  AttorneyGeneral of the State of South Carolina,Respondents Appellees.
Nos. 94-6284, 94-7229.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 6, 1995.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-92-2411-3-3AK).
Isiah James, Jr., Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for Appellees.
D.S.C.
DISMISSED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record, the district court's opinion accepting the recommendation of the magistrate judge, and the district court's order denying Appellant's Fed.R.Civ.P. 60(b) motion discloses that these appeals are without merit.  Accordingly, we deny certificates of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  James v. Carmichael, No. CA-92-2411-3-3AK (D.S.C. Mar. 1, 1994;  Oct. 18, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.